*182
ORDER

PER CURIAM.
AND NOW, this 14th day of August 2012, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
(1) Where neither the United States Supreme Court nor the appellate courts of Pennsylvania have ever recognized a protected constitutional interest in the decision to remain silent in a pre-arrest setting, did the Superior Court err in ruling that the use by the Commonwealth of a non-testifying defendant’s pre-arrest silence as substantive evidence of his guilt infringes upon his constitutional right to be free from self-incrimination?